Case 3:20-cv-00160-DPM-JJV Document 182 Filed 01/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
STEVEN HASTINGS
ADC #171672 PLAINTIFF
v. No. 3:20-cv-160-DPM-JJV
ALEC J. WILBUR, Corrections Sergeant,
North Central Unit, et al. DEFENDANTS
ORDER

Hastings appeals Magistrate Judge Volpe’s rulings on eighteen of
his motions throughout this case. Doc. 168 & 174. The appeals as to
Doc. 15, 17, 78, 89 & 98 are denied as untimely. FED. R. Civ. P. 72(a).
Hastings must object to any nondispositive Order within fourteen days.
Hastings is familiar with this procedural requirement: he has filed
many timely objections in this case. Doc. 48, 86, 96, 117 & 118.

Hastings’s appeals as to Doc. 132, 157 & 165 are denied, too.
Magistrate Judge Volpe did not clearly err or misapply the law in ruling
on Hastings’s many motions. Hastings’s discovery requests and
motions for relief must be limited to his diabetes-related claims. He
can’t use this case to take up other issues with the ADC.

The Court makes one modification: The denial of Hastings’s
motion for copies, Doc. 159, is without prejudice. Magistrate Judge

Volpe correctly denied the motion because Hastings sought almost 150
Case 3:20-cv-00160-DPM-JJV Document 182 Filed 01/22/21 Page 2 of 2

pages of copies without explanation. If Hastings needs copies, then he
must tailor his request and explain why he needs each paper requested.

So Ordered.

, =) 4 , fl ff ,
aA /4. of Ll
WFP WANSakl
-

D.P. Marshall Jr.
United States District Judge

/
Se

 
